Case 8:19-mj-02237-TGW Document9 Filed 09/24/19 Page 1 of 1 PagelD 16

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

 

TAMPA DIVISION
UNITED STATES OF AMERICA COMMITMENT
Vv. TO ANOTHER DISTRICT
DANIEL MCMAHON CASE No. 8:19-MJ-2237-T-TGW
CHARGES
Charging Document Statute(s) Charging District
Superseding Indictment 18 U.S.C, 245(b)(1)(A) Western District of Virginia
18 U.S.C. 245(b)(4) Case No. 3:19-CR-14
18 U.S.C. 875
18 U.S.C. 2261A(2)

 

 

 

Description: Interference with candidate for office; threats in interstate commerce; cyberstalking

 

 

 

 

 

 

PROCEEDINGS

 

 

CURRENT BOND STATUS:
[X] Government moved for detention and defendant detained after hearing in district of arrest

[ ] Government moved for detention and defendant detained pending bond hearing in district of offense
[ ] Other:

 

 

COUNSEL: [ | Retained Own Counsel [ ] Federal Defender Organization [ X ] CJA Attorney [ ] None

 

INTERPRETER: [X ]No [ ] Yes Language:

 

 

 

 

 

 

 

‘TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of DANIEL MCMAHON and to transport the defendant with a
certified copy of this Commitment Order forthwith to the Charging District and thereafter deliver her to the United
States Marshal for that District or to some other officer authorized to receive the defendant.

SEPTEMBER ‘4 _, 2019 (ones Wd se

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

RETURN

 

 

Commitment Order Received: Place of Commitment: Date Defendant Committed:

 

Date United States Marshal By Deputy Marshal

 

 

 

 

 

 

 

 

 
